DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "said at least one gas evacuating aperture" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the envelope" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what is meant by “envelope”.  What is an envelope of a stack and where would this be located since there are multiple sheets?  The Examiner requests that the Applicant please clarify.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21, 23-31, 32-33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rigal et al. (2016/0107274 from IDS).
Regarding claim 20, Rigal discloses a method for manufacturing a solid, non-hollow metal based component (claims 1-3, paragraphs 0056-0063) comprising the steps of: providing a plurality of metal based sheets (figure 4-4a); arranging said plurality of metal based sheets in a stack, wherein said stack comprises a first metal based sheet (bottom 4), a last metal (top 4) based sheet and at least one intermediate metal based sheet (2, 3); perimetrically sealing each sheet of the plurality of metal based sheets to at least another sheet of the plurality of metal based sheets, forming at least one cavity inside of said stack (hole between stacks) (claims 1-3, paragraphs 0056-0063); removing gas from said at least one cavity (claims 1-3, paragraphs 0056-0063); subjecting said stack to a hot isostatic pressing process for a predetermined time at a predetermined pressure and a predetermined temperature, thereby closing the at least one cavity (hole) so that the plurality of metal based sheets of said stack bond metallurgically to each other to form a solid, non-hollow metal based component (claims 1-3, paragraphs 0056-0063).  The hollow portion is the hole/cavity that is required for the evacuation.  Since the hole is filled in by HIP, there is no longer a hollow portion that is purposely requiring filling.   The claim does not require that the entire component is considered solid non-hollow.  Since the hollow portion is now filled, the method of Rigal is creating a solid, non-hollow metal based component.
Regarding claim 21, Rigal discloses that said step of removing gas from said at least one cavity comprises the sub-steps of: providing at least one gas evacuating aperture fluidly connected to said at least one cavity inside of said stack; evacuating gas from said at least one cavity inside of said stack via said at least one gas evacuating aperture 20 (claims 1-3, paragraphs 0056-0063).  
Regarding claim 23, Rigal discloses that said stack provides a passage (hole) at least partly defined by a surface of said at least one intermediate metal based sheet, such that said at least one cavity is fluidly connected to said first metal based sheet, and is fluidly connected to said last metal based sheet (claims 1-3, paragraphs 0056-0063).  
Regarding claim 24, Rigal discloses that said passage is an opening (hole), in said at least one intermediate metal based sheet, or wherein said stack comprises at least two intermediate metal based sheets arranged side by side, and wherein said passage is a gap between said at least two intermediate metal based sheets (claims 1-3, paragraphs 0056-0063).  
Regarding claim 25, Rigal discloses that said at least one cavity is a first cavity within said stack, and wherein said method further comprises the steps of: providing a second cavity (hole at each interface) within said stack, removing gas from said second cavity inside of said stack (paragraph 0058).
Regarding claims 26-27, since Rigal discloses that the hole is between plates, it is the Examiner’s position that the aperture would be arranged in the envelope of the stack and in the first and/or last metal plates (paragraph 0058).
Regarding claim 28, Rigal discloses a gas evacuating crimp tube is attached to said stack, wherein an opening of said gas evacuating crimp tube covers said at least one gas evacuating aperture, and wherein said method further comprises the step of sealing said gas evacuating crimp tube after the step of evacuating said gas from said at least one cavity inside of said stack but prior to the step of subjecting said stack to a hot isostatic pressing process (paragraph 0059, claims 1-3).  
Regarding claim 29, Rigal discloses that the step of surface treating and/or coating at least one metal based sheet in said plurality of metal based sheets (paragraph 0058, claim 1).
Regarding claim 30, Rigal discloses that said method further comprises: shaping at least one of said plurality of metal based sheets into a 2D shape; and/or forming at least one of said plurality of metal based sheets into a 3D geometry.  Since the sheets are formed prior to stacking and welding, they would inherently be shaped.    
Regarding claim 32, Rigal discloses the steps of: providing a pre-existing metal based component creating at least one smooth surface on said pre-existing metal based component; wherein said step of arranging said plurality of metal based sheets in a stack comprises forming said stack to include said smooth surface in such way that one of said first metal based sheet or said last metal based sheet is adjacent, or in contact with, said at least one smooth surface (paragraph 0058, claims 1-3).  
Regarding claim 33, Rigal discloses at least one of said metal based sheets has a size that differs from the size of the other metal based sheets; and/or wherein at least one of said metal based sheets has a shape that differs from the shape of the other metal based sheets (figure 4a, claims 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigal et al. (2016/0107274 from IDS) as applied to claim 20 above, and further in view of Couturier et al. (2012/0168078A from IDS).
Regarding claim 31, Rigal does not disclose that the metal sheets are different composition.  However, Couturier discloses stacking metal sheets, bonding the perimeter, evacuating the cavity and hot isostatic pressing the sheets, where in the material composition of at least one metal based sheet in the plurality of metal based sheets is different compared to the material composition of another metal based sheet in the plurality of metal based sheets, and/or wherein the material composition of a portion of the metal based component is different compared to the material composition of another portion of the metal based component (paragraph 0050-0054).  To one skilled in the art at the time of the invention it would have been obvious to determine the metal composition based on the properties required for the stack to ensure that the heat exchanger works properly.  


Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigal et al. (2016/0107274 from IDS) as applied to claim 20 above.
Regarding claims 34-36, Rigal does not disclose making other sheet stacks; however; making other sheets in a production process would have been well known in the art based on production needs and batch processing for retail.  Furthermore, arranging the second stack with respect to the first stack would have been obvious based on limited possibilities.  Starting a second stack after the first stack is complete, there would be some kind of angle between the two stacks.  Based on claim language the two stacks do not have to be contacting or in any way related to each other, other than the angle between them.  

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
The rejection is non-final because the examiner missed some 112 rejections and altered the art rejection.
The Applicant argues that Rigal does not disclose HIPing to form a solid non-hollow metal based component.  
The Examiner disagrees. The claim is drawn to a method for manufacturing a solid non-hollow metal based component.  Rigal discloses that a hole is filled in by the HIP process (claims 1-3).  The hollow portion is filled in making it non-hollow and solid.  The claim does not require that the entire stack of sheet is solid and non-hollow.  Since the hole is filled in during the process, there is a solid, non-hollow metal based component.  The claim limitation is met as currently written.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735